PER CURIAM.


Attorney disciplinary proceeding; attorney’s license to practice law revoked by consent.

On June 23, 1983, a petition was filed with the court by Thomas 0. Mittelsteadt, an attorney licensed to practice law in Wisconsin since 1966 and who practices in Madison, for the revocation of his license to practice law. The petition was based on the respondent’s having been convicted in federal court, on a plea of guilty, of knowingly causing a false statement to be made on a loan application and of devising and intending to devise a scheme to defraud and of obtaining funds by means of wire transfer, for which he was sentenced to four years’ imprisonment.
In his petition, the respondent stated that he voluntarily agreed to discontinue his law practice as of February 17, 1983, as part of a negotiated agreement with the Board of Attorneys Professional Responsibility (Board). He admitted that the conduct for which he was convicted constituted unprofessional conduct, in violation of SCR 20.04(4). He stated that he cannot successfully defend against the charges against him which the Board was *719investigating, he waived the right to be heard on those charges and he agreed to pay the costs of the disciplinary proceeding.
The Board filed its report and recommendation on the petition, pursuant to SCR 21.10(1), in which it recommends that the petition for voluntary revocation of the respondent’s license to practice law be granted. The Board further recommends that the revocation be effective retroactively from February 17,1983.
We hereby accept the Board’s recommendation.
It Is Ordered that the license of Thomas 0. Mittelsteadt to practice law in Wisconsin is revoked, effective as of February 17,1983.
Abrahamson and Steinmetz, JJ., took no part.